DAUKSCH, Judge.
This is an appeal from a judgment after a denial of a motion to dismiss an information charging trafficking in cocaine. Fla.R. Crim.P. 3.190(c)(4). Because the facts set out in the motion and traverse are sufficient to support a prima facie case against the appellant, we affirm the order denying the motion to dismiss. That is not to say that the state could have established its case at trial or that a jury would have returned a lawful verdict of guilt. The conviction, based upon nolo contendere, is therefore affirmed.
AFFIRMED.
UPCHURCH and VANN, JJ., concur.